Exhibit 10.10

      Form RD 4279-14   FORM APPROVED (05-07)   OMB No. 0570-0017

UNITED STATES DEPARTMENT OF AGRICULTURE
RURAL DEVELOPMENT
UNCONDITIONAL GUARANTEE
BUSINESS AND INDUSTRY GUARANTEED LOAN PROGRAM

     
Agency Loan #
  42-035-260532690
Agency Loan Name
  B&I Guarantee Loan
Borrower
  RHA Tishomingo, LLC
 
  3555 NW 58th Street, Suite 700
 
  Oklahoma City, OK 73112
Guarantor
  See page 5.
Guarantor Tax ID#
  See page 5.
Lender
  Canadian State Bank
Date
   
Note Amount
  1,200,000.00

1.   GUARANTEE       Guarantor unconditionally guarantees payment to Lender of
100% of all amounts owing under the Note including any costs. Due under the Note
when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.   2.  
NOTE       The “Note” is the promissory note dated                     , 2008 in
the principal amount of $1,200,000 Dollars, from Borrower to Lender. It includes
all notes, including notes issued under the multi-note system, and any
assumptions, renewal, substitution, or replacement of the notes.       According
to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor,
and a person is not required to respond to a collection of information unless it
displays a valid OMB control number. The valid OMB control number for this
information collection is 0570-0017. The time required to complete this
information collection is estimated to average 30 minutes per response including
the time for reviewing instructions, searching existing data sources, gathering
and maintaining the data needed, and completing and reviewing the collection of
information.

 

 



--------------------------------------------------------------------------------



 



3.   DEFINITIONS       “Collateral” means any property taken as security for
payment of the Note or any guarantee of the Note.       “Guarantor” also
includes single and multiple Guarantors who sign this Guarantee.       “Loan”
means the loan evidenced by the Note.       “Loan Documents” means the documents
related to the Loan signed by Borrower, Guarantor, or any other guarantor, or
anyone who pledges Collateral.       “Agency” means Rural Business Cooperative
Service an Agency of the United States Department of Agriculture, Rural
Development.   4.   LENDER’S GENERAL POWERS       With prior written consent
from the Agency, Lender may take any of the following actions at any time,
without notice to the Guarantor, without Guarantor’s consent and without making
demand upon Guarantor.

  A.   Modify the terms of the Note or any other Loan Document except to
increase the amounts due under the Note;     B.   Refrain from taking any action
on the Note, the collateral, or any guarantee;     C.   Compromise or settle
with the Borrower or any guarantor of the Note;     D.   Release any Borrower or
any guarantor of the Note;     E.   Substitute or release any of the Collateral,
whether or not Lender receives anything in return:     F.   Foreclose upon or
otherwise obtain, and dispose of, any Collateral at public or private sale, with
or without advertisement;     G.   Bid or buy at any sale of Collateral by
Lender or any other lien holder, at any price Lender chooses; and     H.  
Exercise any rights it has, including those in the Note and other Loan
Documents.

    These actions will not release or reduce the obligations of Guarantor or
create any rights or claims against Lender.   5.   FEDERAL LAW       When the
Agency is the holder, the Note and this Guarantee will be construed and enforced
under Federal law, including Agency regulations. Lender or Agency may use state
or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, the Agency does
not waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Guarantee, Guarantor may not claim or assert any local or
state law against the Agency to deny any obligation, defeat any claim of the
Agency, or preempt federal law.

 

2



--------------------------------------------------------------------------------



 



6.   RIGHTS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES

    To the extent permitted by law.

  A.   Guarantor waives all rights to:

  1)   Require presentment, protest, or demand upon Borrower;     2)   Redeem
any Collateral before or after Lender disposes of it;     3)   Have any
disposition of Collateral advertised; and     4)   Require a valuation of
Collateral before or after Lender disposes of it.

  B.   Guarantor waives any notice of:

  1)   Any default under the Note;     2)   Presentment, dishonor, protest, or
demand;     3)   Execution of the Note;     4)   Any action or inaction on the
Note or Collateral, such as disbursements, payment, nonpayment, acceleration,
intent to accelerate, assignment, collection activity, and incurring enforcement
expenses;     5)   Any change in the financial condition or business operations
of Borrower or any guarantor;     6)   Any changes in the terms of the Note or
other Loan Documents, except increases in the amounts due under the Note; and  
  7)   The time or place of any sale of other disposition of Collateral.

  C.   Guarantor waives defenses based upon any claim that:

  1)   Lender failed to obtain any guarantee;     2)   Lender failed to obtain,
perfect, or maintain a security interest in any property offered or taken as
Collateral;     3)   Lender or others improperly valued or inspected the
Collateral;     4)   The Collateral changed in value, or was neglected, lost,
destroyed or underinsured:     5)   Lender impaired the Collateral;     6)  
Lender did not dispose of any of the Collateral;     7)   Lender did not conduct
a commercially reasonable sale;     8)   Lender did not obtain the fair market
value of the Collateral;     9)   Lender did not make or perfect a claim upon
the death or disability of Borrower or any guarantor of the Note;     10)  
Lender made errors or omissions in Loan Documents or administration of the Loan;
    11)   The financial condition of Borrower or any guarantor was overstated or
has adversely changed;

 

3



--------------------------------------------------------------------------------



 



  12)   Lender did not seek payment from the Borrower, any other guarantors, or
any Collateral before demanding payment from Guarantor;     13)   Lender
impaired Guarantor’s suretyship rights;     14)   Lender modified the Note
terms, other than to increase amounts due under the Note. If Lender modifies the
Note to increase the amounts due under the Note without Guarantor’s consent,
Guarantor will not be liable for the increased amounts and related interest and
expenses, but remains liable for all other amounts;     15)   Borrower has
avoided liability on the Note; or     16)   Lender has taken an action allowed
under the Note, this Guarantee, or other Loan Documents.

7.   DUTIES AS TO COLLATERAL       Guarantor will preserve the Collateral
pledged by Guarantor to secure this Guarantee. Lender has no duty to preserve or
dispose of any Collateral.   8.   SUCCESSORS AND ASSIGNS       Under this
Guarantee, Guarantor includes heirs and successors, and Lender includes its
successors and assigns.   9.   GENERAL PROVISIONS

  A.   ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender
incurs to enforce this Guarantee, including, but not limited to, attorney’s fees
and costs.     B.   AGENCY NOT A CO-GUARANTOR. Guarantor’s liability will
continue even if the Agency pays Lender. The Agency is not a co-guarantor with
Guarantor. Guarantor has no right of contribution from the Agency.     C.  
SUBROGATION RIGHTS. Guarantor has no subrogation rights as to the Note or the
Collateral until the Note is paid in full.     D.   JOINT AND SEVERAL LIABILITY.
All individuals and entities signing as Guarantor are jointly and severally
liable.     E.   DOCUMENT SIGNING. Guarantor must sign all documents necessary
at any time to comply with the Loan Documents and to enable Lender to acquire,
perfect, or maintain Lender’s liens on Collateral.     F.   FINANCIAL
STATEMENTS. Guarantor must give Lender financial statements or other information
requested by the Lender. Failure by the Guarantor to submit the requested
information can result in the Lender taking appropriate action consistent with
applicable law.     G.   LENDER’S RIGHTS CUMULATIVE, NOT WAIVED. Lender may
exercise any of its rights separately or together, as many times as it chooses.
Lender may delay or forgo enforcing any of its rights without losing or
impairing any of them.

 

4



--------------------------------------------------------------------------------



 



  H.   ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to
contradict or alter the written terms of the Note or this Guarantee, or to raise
a defense to this Guarantee.     I.   SEVERABILITY. If any part of this
Guarantee is found to be unenforceable, all other parts will remain in effect.  
  J.   CONSIDERATION. The consideration for this Guarantee is the Loan or any
accommodation by Lender as to the Loan.

10.   GUARANTOR ACKNOWLEDGMENT OF TERMS       Guarantor acknowledges that
Guarantor has read and understands the significance of all terms of the Note and
this Guarantee, including all waivers.   11.   GUARANTOR ACKNOWLEDGEMENT OF
FEDERAL DEBT       Guarantor acknowledges and agrees that any loss claim paid by
the Agency on the Note shall be a Federal Debt owed by Guarantor up to the
amount in paragraph 1. Guarantor agrees to immediately reimburse the Agency for
the loss claim. The Agency may use all remedies available to it, including those
under the Debt Collection Improvement Act, to recover the Federal Debt from the
Guarantor. The Agency’s right to collect from the Guarantor is independent of
the Lender’s rights to collect under the Note and will not be affected by any
release by the Lender. Any Agency collection under this paragraph does not need
to be shared with the Lender.   12.   SIGNATURE(S)       By signing below, each
individual or entity becomes obligated as Guarantor under this Guarantee.

     
/s/ David Hirschhorn, Chairman/CEO
  /s/ Dennis M. Smith, Manager
 
   
The Tri-Isthmus Group, Inc., 77-0557617
  RHA Stroud, LLC, 26-0532635
 
  By: Rural Hospital Acquisition, LLC
as its Manager
 
   
/s/ Dennis M. Smith, Manager
 
RHA Anadarko, LLC, 26-0532528
   
By: Rural Hospital Acquisition, LLC
   
as its Manager
   
 
   
/s/ Dennis M. Smith, Manager
 
Rural Hospital Acquisition, LLC, 26-0289589
   
 
   
/s/ David Hirschhorn, President/CEO
 
Surgical Center Acquisition Holdings, Inc., 20-8714448
   
 
   
/s/ Dennis M. Smith, Manager
 
TSG Physicians Group, LLC, 20-3123645
   
By: Rural Hospital Acquisition, LLC as its Manager
   

 

5